Citation Nr: 0412762	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  98-03 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for face fractures.

2.  Entitlement to an increased rating for nasal septum 
traumatic deflection, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for ear disease.

4.  Evaluation of sinusitis, rated as noncompensable prior to 
December 26, 2002.

5.  Evaluation of sinusitis, rated as 10 percent disabling 
from December 26, 2002.

6.  Entitlement to service connection for facial scars (both 
eyebrows).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating determination 
of the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO).  

A hearing was held at the RO in August 1998.

The Board remanded the case to the RO in March 2000.

Matters concerning service connection for ear disease and the 
evaluation of sinusitis are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.  

The RO issued a supplemental statement of the case on service 
connection for facial scars (both eyebrows) in August 2003.  
The Board is requesting RO action on this matter.  


FINDINGS OF FACT

1.  An irregular left nasal bone is attributable to service.

2.  The veteran is receiving the maximum schedular evaluation 
for nasal septum traumatic deflection.


CONCLUSIONS OF LAW

1.  An irregular left nasal bone was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  A disability rating in excess of 10 percent for nasal 
septum traumatic deflection is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the June 2002 and December 2002 VCAA 
letters.  Those letters advised him what evidence is needed 
to establish service connection and increased ratings, what 
information or evidence VA needed from him, what he could do 
to help with his claim, when and where to send evidence, what 
VA's duty to assist him in obtaining evidence is, and what he 
should do if he had questions or needed assistance.  He was 
advised that if the evidence was not received within one year 
of the letter, and that VA decided he is entitled to 
benefits, VA could only pay him from the date VA receives the 
evidence.  This notice predated the July and August 2003 
rating decisions which constitute amended initial ratings.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

Face fractures

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

A December 1968 service medical record states that the 
veteran had been in a fight and had been struck in the nose.  
Clinically his nose was tender and swollen.  The health care 
provider X-rayed the facial bones and then indicated that 
skull films were grossly negative.  Later that month, the 
veteran still had pain and a slightly swollen bridge of the 
nose.

The service health care provider referred the veteran to a 
service ear, nose, and throat consultant, who indicated that 
the veteran had a septal obstruction of approximately 50 
percent.  A January 1969 service medical record reports a 
broken nose 4 weeks beforehand.  Clinically he had tenderness 
without swelling of the right bridge of the nose.  No 
crepitation or fracture line was seen.  Later in January 
1969, he was referred to an ear, nose, and throat consultant 
because of post nasal fracture pain.  

There were VA ear, nose, and throat consultations in 
September, October, and December 1978 without face fractures 
being reported.  In November 1979, a VA ear, nose, and throat 
physician indicated that the veteran had had trauma to the 
bridge of his nose in 1968, and that paranasal sinuses X-ray 
in September 1978 revealed clouding of the maxillary sinuses 
with thickening of the mucoperiosteal lining.

An August 1980 VA X-ray report of the paranasal sinuses 
states that the veteran had deviation of the nasal septum 
toward the right side.  A few days later, the veteran had 
submucous resection of septal cartilage.  

During a VA RO hearing in August 1998, the veteran 
acknowledged that besides the nose ridge deflection, nobody 
had ever mentioned to him that there could be a fracture in 
one of the frontal bones of the face or something of that 
sort.  He had never been told that he had had a fracture in 
the facial bones.  

A September 1998 VA nose, sinus, larynx, and pharynx 
examination report states that the veteran had had 
septoplasty in 1978 to correct nasal septum deviation.  
Paranasal sinus X-rays revealed maxillary and ethmoid 
sinusitis process.  

Lay statements from April and May 1999 indicate that the 
veteran was noted to have had a bloody swollen face in 
service and to have had marks on his face and to be 
disfigured on returning from service.  

On VA examination in July 2002, X-rays revealed that the 
veteran's left nasal bone was irregular and that there was 
also a deviation of the nasal septum and prominence of the 
turbinates.  

Nasal septum deviation was diagnosed during VA examination in 
December 2002.  

Service connection is already in effect for nasal septum 
traumatic deflection.  The veteran was said to have been 
struck in the nose, to have had a swollen bridge of the nose, 
and to have broken his nose in service.  The septum is 
deviated.  Additionally, recent evidence indicates that the 
veteran has an irregular left nasal bone.  The evidence shows 
nose trauma in service and a current the left nasal bone 
irregularity.  The irregularity of the left nasal bone has 
not been expressly attributed to any disease or injury.  
Since the veteran had trauma to his nose in service, the 
Board will concede service connection for the left nasal bone 
irregularity.  No other facial bone diseases or facial bone 
injuries are shown.  In the absence of current disability, 
there can be no valid claim.

Reasonable doubt has been resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2003).

Nasal septum traumatic deflection

Deviation of nasal septum warrants a 10 percent rating when 
there is 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2003).

The veteran's nasal septum traumatic deflection is rated as 
10 percent disabling under Diagnostic Code 6502.  Ten percent 
is the maximum schedular rating for deviation of nasal septum 
under Diagnostic Code 6502.  Accordingly, a disability rating 
greater than 10 percent under Diagnostic Code 6502 must be 
denied.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.

Preliminary review of the record reveals that in the June 
2002 supplemental statement of the case, the RO expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

The RO found that referral for extraschedular consideration 
was not warranted as "the veteran's disorder does not 
present such an exception or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board notes that there has not been marked interference 
with work and that there have been no recent hospitalizations 
due to the disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question. VAOPGCPREC. 6- 96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for an irregular left nasal bone is 
granted.

Entitlement to an increased rating for nasal septum traumatic 
deflection is denied.


REMAND

In a September 1998 letter, Rivera Toro, M.D. indicated that 
the veteran had chronic labyrinthitis with vertigo, tinnitus, 
and right ear pain.  Dr. Toro stated that very likely, these 
conditions are related with multiple trauma that the veteran 
received in the face.  Labyrinthitis is not reported by other 
health care providers, but there was a complaint of dizziness 
on VA evaluation in July 2002.  Vertigo was reported on VA 
evaluation in January 1979 when the impression was rule out 
viral syndrome verses food poisoning.  Dr. Toro's actual 
treatment records are not of record.

Concerning the evaluation of the veteran's sinusitis, the 
evidence of record does not indicate whether the veteran has 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

The August 2003 supplemental statement of the case on service 
connection for facial scars (both eyebrows) does not identify 
a rating decision, notice of disagreement, statement of the 
case, or substantive appeal.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Copies of all records of treatment 
the veteran has received from Dr. Toro 
since February 1993 should be requested.  

2.  Thereafter, a VA ear, nose,  and 
sinus examination should be conducted.  
The examiner should review the veteran's 
claims folder, examine the veteran, 
indicate what is the most accurate 
diagnosis for the veteran's ear disease, 
and render an opinion with reasons as to 
whether it is related either to service 
events or to his service-connected nasal 
septum traumatic deflection, sinusitis, 
or irregular left nasal bone.  The 
examiner should also indicate how many 
times per year the veteran has purulent 
discharge or crusting.  The claims 
folder should be made available to the 
examiner.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

4.  The RO should identify the rating 
decision which is the subject of the 
August 2003 supplemental statement of 
the case on service connection for 
facial scars (both eyebrows), and 
identify any notice of disagreement, 
statement of the case, and substantive 
appeal.  If it can not identify a rating 
decision, the RO should issue a rating 
decision and provide the veteran notice 
of that decision accompanied by a VA 
Form 21-4107.  If it identifies a rating 
decision and a notice of disagreement, 
but not a statement of the case or a 
substantive appeal, it should issue a 
statement of the case and advise the 
veteran what must be done to perfect an 
appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



